Name: 1999/465/EC: Commission Decision of 13 July 1999 establishing the officially enzootic-bovine-leukosis- free status of bovine herds of certain Member States or regions of Member States (notified under document number C(1999) 2083) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  economic geography;  agricultural policy;  agricultural activity;  health
 Date Published: 1999-07-16

 Avis juridique important|31999D04651999/465/EC: Commission Decision of 13 July 1999 establishing the officially enzootic-bovine-leukosis- free status of bovine herds of certain Member States or regions of Member States (notified under document number C(1999) 2083) (Text with EEA relevance) Official Journal L 181 , 16/07/1999 P. 0032 - 0033COMMISSION DECISIONof 13 July 1999establishing the officially enzootic-bovine-leukosis-free status of bovine herds of certain Member States or regions of Member States(notified under document number C(1999) 2083)(Text with EEA relevance)(1999/465/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine(1), as last amended by Directive 98/99/EC(2), and in particular Annex DI(E) thereof,(1) Whereas in accordance with the provisions of Directive 64/432/EEC Member States or regions may be considered officially enzootic-bovine-leukosis-free if they meet the conditions set up in Annex DI(E), and they retain this status as long as the conditions of Annex DI(F) are fulfilled;(2) Whereas the officially enzootic-bovine-leukosis-free status of Member States and regions is to be suspended or revoked in accordance with Annex DI(G) of that Directive;(3) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Member States and regions of Member States referred to respectively in Annexes I and II are considered officially free of enzootic bovine leukosis.Article 2This Decision shall apply from 1 July 1999.Article 3This Decision is addressed to the Member States.Done at Brussels, 13 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 121, 29.7.1964, p. 1977/64.(2) OJ L 358, 31.12.1998, p. 107.ANNEX IMEMBER STATES CONSIDERED OFFICIALLY FREE OF ENZOOTIC BOVINE LEUKOSISBelgiumDenmarkGermanySpainFranceIrelandLuxembourgNetherlandsAustriaFinlandANNEX IIREGIONS OF MEMBER STATES CONSIDERED OFFICIALLY FREE OF ENZOOTIC BOVINE LEUKOSISGreat Britain (United Kingdom)Northern Ireland (United Kingdom)Province Bolzano (Italy)Province Trento (Italy)Region Val d'Aosta (Italy)